Opinion issued January 11, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00367-CV



JOSEPH JEAN, Appellant

V.

PHOUMMARATH KHONGSAVAY, Appellee



On Appeal from the 334th District Court
Harris County, Texas
Trial Court Cause No. 2006-05462



MEMORANDUM OPINION	Appellant Joseph Jean has failed to timely file a brief.  See Tex. R. App. P.
38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Higley.